An execution issued from a justice of the peace to the sheriff, on 7 July, 1897, commanding him to collect and make due return in sixty days. The return was made on 10 September, 1897, more than sixty days. The plaintiff moved for the penalty of $100 against the sheriff for failing to make due return of the execution and obtained judgment nisi, and on the hearing the justice refused to enter judgment absolute. An appeal was taken, and in the Superior Court, the judge, after finding as facts that no return was made in sixty days, and that no sufficient cause for such failure was shown, rendered judgment (388) absolute against the sheriff. There was no error in the judgment.  Waugh v. Brittain, 49 N.C. 470; The Code, sec. 2079.
Another question was argued before us, but after the above conclusion it would be of no benefit to the defendant to consider it.
Affirmed. *Page 281